                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                       Case No. 20-CV-

 APPROXIMATELY $522,732.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $1,494.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Lisa T. Warwick, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                      The Defendants In Rem

       2.      The defendant property, approximately $522,732.00 in United States currency,

was seized on or about May 27, 2020, from Rene Palma at or near 7XXX 63rd Street, Kenosha,

Wisconsin.




             Case 2:20-cv-01753 Filed 11/23/20 Page 1 of 13 Document 1
        3.      The defendant property, approximately $1,494.00 in United States currency, was

seized on or about May 27, 2020, from Rene Palma at or near 7XXX 63rd Street, Kenosha,

Wisconsin.

        4.      The defendant properties are presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.

                                       Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

        6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

        7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred, at least in part, in this district.

                                         Basis for Forfeiture

        8.      The defendant property, approximately $522,732.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

        9.      The defendant property, approximately $1,494.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).



                                                    2

             Case 2:20-cv-01753 Filed 11/23/20 Page 2 of 13 Document 1
                                            Facts

       10.    Marijuana/THC is a Schedule I controlled substance under 21 U.S.C. § 812.

       11.    Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

       12.    Rene Palma is a convicted felon.

       13.    As a convicted felon, Rene Palma is prohibited from possessing a firearm.

Background

       14.    Rene Palma was convicted of the felony offense of falsely acting as a public

official in State of Wisconsin v. Rene M. Palma, Kenosha County, Wisconsin, Circuit Court Case

Number 2005CF1352.

              A.     On or about November 28, 2005, Palma was charged with, among other
                     things, falsely acting as a public official, which is a felony offense.

              B.     On or about February 19, 2007, Palma pled guilty to falsely acting as a
                     public official.

              C.     On or about April 20, 2007, Palma was sentenced to 24 months of
                     probation.

              D.     On or about September 9, 2009, Palma’s probation was revoked and he
                     was sentenced to 18 months in prison followed by two years of extended
                     supervision.

       15.    Rene Palma was convicted of the felony offense of manufacture/deliver cocaine

in People v. Palma, Lake County, Illinois, Circuit Court Case Number 08CF4567.

              A.     On or about October 24, 2008, Palma was charged with, among other
                     things, manufacture/deliver cocaine, which is a felony offense.

              B.     On or about July 6, 2010, Palma pled guilty to manufacture/deliver
                     cocaine and was sentenced to eight years in prison. Palma was released on
                     October 16, 2012.




                                                 3

             Case 2:20-cv-01753 Filed 11/23/20 Page 3 of 13 Document 1
Arrest of Rene Palma on May 27, 2020

       16.     On May 27, 2020, a Confidential Informant (“CI”) – working under the direction

and control of law enforcement – met with Rene Palma at Sam’s Club, 3300 Brumback Blvd.,

Kenosha, Wisconsin, where Palma purchased six firearms from the CI for $3,000.

       17.     After Palma purchased the six firearms, case agents attempted to conduct a

takedown of Palma’s vehicle. However, Palma attempted to flee in his vehicle.

       18.     While driving away from case agents, Palma threw a large red toolbox containing

the six firearms out the window of his vehicle.

       19.     Palma eventually stopped. Once he exited his vehicle, Palma threw his Apple

iPhone on the ground causing severe damage to the device.

       20.     Rene Palma was eventually arrested on May 27, 2020.

       21.     After Palma’s arrest, case agents searched his vehicle and found a backpack

containing 13 ½ various suspected narcotic pills, three THC pills, and five packages of edible

marijuana – each containing 400mg of THC.

May 27, 2020, execution of search warrant at Rene Palma’s residence, 7XXX 63rd Street,
Kenosha, Wisconsin

       22.     Later that same day, on May 27, 2020, case agents executed a search warrant at

Rene Palma’s residence, 7XXX 63rd Street, Kenosha, Wisconsin. The residence is a single

family home.

       23.     During execution of the search warrant, case agents located a Polymer pistol and

approximately $1,494 in United States currency in the master bedroom closet. Inside a safe in

the master bedroom, case agents recovered a ring and numerous types of ammunition. Case

agents also recovered a State of Illinois identification card for Rene Palma in the bedroom.




                                                  4

             Case 2:20-cv-01753 Filed 11/23/20 Page 4 of 13 Document 1
       24.    Case agents located a safe in the basement. Using keys obtained from Rene

Palma, case agents opened the safe and located approximately $522,732 in United States

currency, a Ruger 22 pistol, a Desert Eagle .50 caliber pistol, numerous types of ammunition,

and assorted jewelry items.

       25.    Anna Rios, Rene Palma’s wife, was interviewed on the scene and stated the

following:

              A.      She was not aware of any firearms in the house.

              B.      Neither she nor her son owned any firearms.

              C.      She did not know what was in the basement or in the safe.

              D.      Her fingerprints would not be on anything in the safe.

              E.      Rene Palma worked at the Parker and Barrow Tattoo Shop. Palma’s work
                      station was in the corner and covered with white curtains. A picture of her
                      was displayed in Palma’s work station.

              F.      She was aware that Rene Palma served time in prison in Illinois.

May 27, 2020, execution of search warrant at Parker and Barrow Tattoo Shop, 1920 52nd
Street, Kenosha, Wisconsin

       26.    On May 27, 2020, case agents executed a search warrant at Rene Palma’s place of

employment, Parker and Barrow Tattoo Shop, 1920 52nd Street, Kenosha, Wisconsin. The tattoo

shop has individual work stations.

       27.    In one work station that was surrounded by white curtains, case agents observed

the State of Wisconsin Tattoo license in the name of Rene Palma hanging on the wall.

       28.    Inside a locked rolling toolbox that case agents opened with keys taken from

Palma, case agents found the following:

              A.      A total of approximately 5.5 pounds of marijuana located in three bags
                      and a glass jar;

              B.      Approximately 5.37 grams of suspected cocaine in a baggie; and

                                                5

             Case 2:20-cv-01753 Filed 11/23/20 Page 5 of 13 Document 1
              C.       Baggies, scales, and drug paraphernalia.

Samples of forensic evidence found on Rene Palma’s cell phone

       29.    On or about June 10, 2020, case agents obtained a search warrant on the Apple

iPhone recovered from Rene Palma at the time of his arrest. Forensic review of Palma’s iPhone

shows the following:

              A.       Palma distributed cocaine, marijuana, and prescription pills;

              B.       Palma had numerous drug customers;

              C.       Palma distributed narcotics at Parker and Barrow;

              D.       Palma illegally possessed firearms; and

              E.       Palma sold firearms.

       30.    Forensic review of Rene Palma’s phone reflects that he distributed controlled

substances from Parker and Barrow Tattoo Shop. For example:

              A.       On December 27, 2019, at 10:22 a.m., E.D. texted Palma, “Are you
                       working today?” At 10:23 a.m., Palma responded, “Yes I am.” E.D. said,
                       “I need more of those if you got it.” Palma replied, “ok come through.”
                       E.D. responded, “Ok I’ll meet you in the back pinched nerve is kicking my
                       ass.” Based on their training and experience, and the investigation to date,
                       case agents believe that Palma was working at Parker and Barrow Tattoo
                       shop and indicated that he had an unidentified controlled substance to
                       provide to E.D.

              B.       On January 20, 2020, J.K. texted Palma, “Hey bro could I get 20 more of
                       those tonight or tomorrow please?” Palma responded, “When ever you
                       want.” J.K. responded, “Cool, could I stop by the shop after work about 6
                       tonight?” Palma responded, “Ok.” Based on their training and
                       experience, and the investigation to date, case agents believe that Palma
                       was working at Parker and Barrow Tattoo shop and indicated that he had
                       an unidentified controlled substance to provide to J.K.

              C.       On April 22, 2020, Palma texted, “Ana, I can’t work due to your paranoia
                       of covid. I can’t go to the shop to sell drugs.” Based on their training and
                       experience, and the investigation to date, case agents believe that Palma
                       had to decrease his narcotics sales at Parker and Barrow Tattoo shop for
                       fear of exposure to COVID-19.

                                                 6

             Case 2:20-cv-01753 Filed 11/23/20 Page 6 of 13 Document 1
              D.     On April 26, 2020, “Mateo” asked Palma, “It’s not for me, its for my
                     sister. She’s looking for edibles do you have any?” Palma responded,
                     “Yes 20 each.” Mateo said, “Nice. Is it the gummy bears?” Palma
                     replied with a picture showing numerous brightly colored packages.
                     Mateo stated, “Nice! What is your address?” Palma stated, “1920 52nd
                     Street Kenosha.” Based on their training and experience and the
                     investigation to date, case agents are aware that THC edibles are
                     frequently packaged in multiple quantities contained in small brightly
                     colored plastic baggies that mimic actual candy. Case agents are aware
                     that 1920 52nd Street is the address for Parker and Barrow Tattoo shop.

              E.     On May 25, 2020, Palma texted B.J.B., “Good morning, I thought about it.
                     I will get one for 2900. If it goes good then I will grab a lot. We can do it
                     at the shop. I am here already.” Based on their training and experience,
                     and the investigation to date, case agents believe that Palma was going to
                     obtain an unknown quantity of unknown narcotics in exchange for $2,900.

              F.     On May 26, 2020, Palma texted “Mita,” “Ok, I just spoked to him. I will
                     be set up Thursday to pick up. Then I have to do what I have to do.” Mita
                     responded, “K so Thursday.” Palma stated, “Pricing is going to increase,
                     and trust me I hate doing it. 1350 oz.” Based on their training and
                     experience, and the investigation to date, case agents believe that Palma
                     obtained a large quantity of cocaine and was going to break it into smaller
                     quantities. Palma stated that he was going to sell ounces of cocaine for
                     $1,350.

       31.    Forensic review of Rene Palma’s phone reflects that he distributed marijuana,

THC edibles, THC vape cartridges, methamphetamine, psilocybin mushrooms, cocaine, and

prescription pills to numerous customers between at least April 2019 and May 2020. For

example:

              A.     On April 19, 2019, Palma texted “Nik” and asked, “Are you selling?’
                     “Nik” responded, “Getting for someone that’s helping me. I’m asking
                     you. Two off a couple tattoos. And you know what tattoos means. I need
                     to from you.” Palma replied, “I am sorry what do you mean? Your code
                     language is horrible.”

              B.     On December 20, 2019, “Mateo” texted Palma, “Can I stop in to pick up a
                     couple carts?” Palma responded, “Yes that’s fine.” Based on their
                     training and experience, and the investigation to date, case agents are
                     aware that “carts” is a slang or code word for a THC cartridge.



                                               7

             Case 2:20-cv-01753 Filed 11/23/20 Page 7 of 13 Document 1
 C.    On January 14, 2020, “Mateo” texted Palma, “Do you also have
       shrooms?” Palma responded, “Yes sir.” Based on their training and
       experience, case agents are aware that “shrooms” is a slang or code word
       for psilocybin mushrooms.

 D.    On January 22, 2020, Palma responded, “I do have those 30s in stock or
       20s. Your call 6 for 20s or 9 for 30s. Whatever amount you want. I have
       plenty.” J.N. responded, “Ok cool. How about 50 of the 20s?” Based on
       their training and experience, and the investigation to date, case agents
       believe that Palma said that he had unidentified prescription pills for sale.
       Palma charges $6 for 20 milligrams and $9 for 30 milligrams of the
       unidentified controlled substance.

 E.    On February 26, 2020, at 12:26 a.m., B.J.B. texted Palma a picture of a
       green leafy substance. At 12:27 a.m., Palma responded “looks good.”
       B.J.B. stated, “Ok so ask for the other 8 in a different kind.” Palma stated,
       “575 tomorrow.” At 11:37 p.m., B.J.B. asked, “Hey Bro where did you
       want me to take this.” Palma responded, “My house is good. When?”
       B.J.B. stated, “Right now in 16 min.” Palma texted, “Make sure its
       wrapped right and all weighted out correctly?” Palma continued, “6pm.
       Infront of safe. In white container on the floor, inside brown hoodie.
       That’s where the money is. Leave product wrapped in brown hoodie
       inside container.” Based on their training and experience, and the
       investigation to date, case agents believe that Palma obtained a
       distribution amount of marijuana from B.J.B., which B.J.B. delivered to
       Palma’s house and placed in front of the safe.

 F.    On March 4, 2020, Palma texted B.J. B. and asked, “Could we get more of
       what we got?” B.J.B. responded, “Yea I can text him..the same amount?”
       Palma replied, “yes, one pound.” B.J.B. asked, “half and half or all one
       kind?” Palma replied, “same half and half please.” B.J.B. stated, “Ok
       Bro. Bro, he has it ready today.” Palma asked, “Ok do you want me to
       drop money off? Or how do you want to do it?” B.J.B. stated, “Yeah bro
       if you cause I won’t be able to get that from atm.” Based on their training
       and experience, and the investigation to date, case agents believe that
       Palma obtained one pound of marijuana from B.J.B. Palma provided
       B.J.B. with a large amount of cash that B.J.B. then gave to the source of
       supply of marijuana. Based on their training and experience, case agents
       are aware that pounds of marijuana typically sell for $1,500 to $3,000
       depending on the quality of marijuana.

 G.    On April 6, 2020, K.P. texted Palma, “wondering if you have any
       cartridges for pen I can buy from you. Just let me know.” Palma
       responded, “Yes, I have whatever you need.” He went on to state, “I also
       have gummies and several different flower types.” K.P. asked, “How
       much for cartridges? And gummies?” Palma replied, “40for 1 or 70 for
       two carts. Gummies are 5 each or 40 a bag.” Based on their training and

                                 8

Case 2:20-cv-01753 Filed 11/23/20 Page 8 of 13 Document 1
                      experience, and the investigation to date, case agents are aware that drug
                      traffickers distribute cartridges for vape pens which contain concentrated
                      THC. Case agents are also aware that drug traffickers distribute marijuana
                      edible products, including but not limited to THC gummies. Case agents
                      are also aware that flower is a common code word or slang term for
                      marijuana, which comes in different strains. Therefore, case agents
                      believe that Palma told K.P. that he had various products containing THC
                      as well as marijuana for sale.

               H.     On April 28, 2020, Ana texted Palma, “you sell drugs.”

               I.     On May 9, 2020, J.M. texted Palma, “My town dry on white. I need a
                      decent amount can you hook it up w some? I need 8 ounces of some
                      scamma shit. If I’m satisfied I’ll get more.” Based on their training and
                      experience, and the investigation to date, case agents believe that J.M.
                      wanted to obtain eight ounces of cocaine from Palma. If J.M. was
                      satisfied with the quality, J.M. would purchase more from Palma.

       32.     Additionally, Rene Palma’s iPhone contains photographs of numerous suspected

controlled substances, including suspected methamphetamine, marijuana, and psilocybin

mushrooms. Palma’s phone also contains multiple photographs of firearms.

       Jewelry Purchases

       33.     Subsequent to Rene Palma’s arrest and the execution of the search warrants, case

agents conducted an investigation into Palma’s financial activities. The financial investigation

revealed that Palma made over $128,000 in jewelry purchases from four jewelers between

October 2017 and July 2019. During this time, Palma also made large cash deposits to two bank

accounts in 2019.

               A.      Regal Jewelers Inc.: In October 2017 Palma purchased two ounces of
                       24k gold for $2,620 with cash and a 22k gold chain and pendent for
                       $7,370, payment source unknown. In March 2018 Palma purchased a
                       24k gold chain for $54,600 with cash.

               B.      CoCo Diamonds Custom Jewelry: In August 2018 Palma purchased an
                       unknown jewelry item for $5,500. In September 2018, Palma purchased
                       an unknown jewelry item for $5,500.




                                                 9

             Case 2:20-cv-01753 Filed 11/23/20 Page 9 of 13 Document 1
               C.      Mile High Jewelers: In June 2019 Palma purchased a 14k gold Miami
                       Cuban chain with a 14k yellow gold custom money roll pendent for
                       $42,500. Palma paid for the jewelry piece with a series of six cashier’s
                       checks that were purchased at TCF Bank between April 16, 2019, and
                       June 14, 2019 ($9,800, $9,800, $9,900, $8,000, $2,500 and $2,500). All
                       of the cashier’s checks were purchased with cash by Palma.

               D.      James Allen Jewelers: In July 2019 Palma purchased a 1.5k diamond
                       engagement ring, a 14k white gold matching diamond ring and 14k white
                       gold wedding ring for $11,926.55.

               E.      TCF Bank: In 2019 Palma maintained checking account
                       #XXXXXX7725 at TCF Bank. A cash deposit of $9,330 was made to
                       the account on July 1, 2019, and a cash deposit of $9,700 was made to the
                       account on August 21, 2019.

               F.      Chase Bank: In 2019 Palma maintained checking account
                       #XXXXX2555 at Chase Bank. A cash deposit of $9,000 was made to the
                       account on October 10, 2019.

                               Rene Palma’s State Drug Charges

       34.     On October 21, 2020, Rene Palma was charged in Kenosha County Circuit Court,

Case No. 20CF1210, with (1) possession of marijuana with intent to deliver, (2) possession of

cocaine, (3) three counts of possession of a firearm by a convicted felon, and (4) three counts of

selling/delivering/possessing a firearm silencer. All charges relate to the May 27, 2020 offense.

                            Administrative Forfeiture Proceedings

       35.     The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) began

administrative forfeiture proceedings against the approximately $522,732.00 in United States

currency and the approximately $1,494.00 in United States currency on the ground that the

seized currency items were used or intended to be used in exchange for controlled substances or

were proceeds of trafficking in controlled substances.

       36.     On or about August 25, 2020, Rene Palma filed a claim with the ATF in the

administrative forfeiture proceedings to the defendant properties.


                                                10

             Case 2:20-cv-01753 Filed 11/23/20 Page 10 of 13 Document 1
                                   Warrant for Arrest In Rem

       37.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       38.     The plaintiff alleges and incorporates by reference the paragraphs above.

       39.     By the foregoing and other acts, the defendant property, approximately

$522,732.00 in United States currency, was used or intended to be used in exchange for

controlled substances, represents proceeds of trafficking in controlled substances, or was used or

intended to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       40.     The defendant approximately $522,732.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       41.     By the foregoing and other acts, the defendant property, approximately $1,494.00

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       42.     The defendant approximately $1,494.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief



                                                   11

             Case 2:20-cv-01753 Filed 11/23/20 Page 11 of 13 Document 1
as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 23rd day of November, 2020.

                                                     Respectfully submitted,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney


                                             By:     s/LISA T. WARWICK
                                                     LISA T. WARWICK
                                                     Assistant United States Attorney
                                                     Wisconsin Bar No. 1017754
                                                     Attorney for Plaintiff
                                                     Office of the United States Attorney
                                                     Federal Building, Room 530
                                                     517 East Wisconsin Avenue
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-4394
                                                     lisa.warwick@usdoj.gov




                                                12

              Case 2:20-cv-01753 Filed 11/23/20 Page 12 of 13 Document 1
                                           Verification

       I, Craig Fries, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives, that I have read the

foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and that

the factual matters contained in paragraphs 10 through 33 of the Verified Complaint are true to

my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 11/23/2020                             s/CRAIG FRIES
                                             Craig Fries
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and Explosives




                                                13

            Case 2:20-cv-01753 Filed 11/23/20 Page 13 of 13 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $522,732.00 IN UNITED STATES CURRENCY,
                                                                                                                          ET AL.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Kenosha
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Lisa T. Warwick, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

11/23/2020                                                                     s/LISA T. WARWICK
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:20-cv-01753
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 11/23/20 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No. 20-CV-

 APPROXIMATELY $522,732.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $1,494.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 23rd day of

November, 2020, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant properties pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant properties be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the United States Marshal Service in




             Case 2:20-cv-01753 Filed 11/23/20 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court:

               A.      Approximately $522,732.00 in United States currency, which was seized
                       on or about May 27, 2020, from Rene Palma at or near 7XXX 63rd Street,
                       Kenosha, Wisconsin; and

               B.      Approximately $1,494.00 in United States currency, which was seized on
                       or about May 27, 2020, from Rene Palma at or near 7XXX 63rd Street,
                       Kenosha, Wisconsin.


        Dated this       day of                        , 2020, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


            Case 2:20-cv-01753 Filed 11/23/20 Page 2 of 2 Document 1-2
